UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7655


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

HOBART J. BARRETT, JR.,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge; Bernard A. Friedman, Senior District Judge,
sitting by designation. (5:07-hc-02097-FL-JG)


Submitted:   December 10, 2012            Decided:   December 20, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant.    Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, W. Ellis Boyle,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hobart J. Barrett, Jr., appeals the district court’s

order of civil commitment upon finding him a sexually dangerous

person.     On appeal, Barrett contends that the district court

abused    its   discretion   in   denying       the   motion   to     withdraw    an

examiner’s report and that the district court’s then-applicable

standing order * conflicted with the civil commitment statutes,

depriving him of due process.           Finding no error, we affirm.

            In a civil commitment proceeding, “the court may order

that a psychiatric or psychological examination of the defendant

be conducted, and that a psychiatric or psychological report be

filed with the court.”        18 U.S.C. § 4248 (2006).                The examiner

must be designated by the court; however, the respondent in a

§ 4248 proceeding may select an additional examiner.                    18 U.S.C.

§ 4247(b) (2006).       The examiner or examiners so designated must

prepare reports to be filed with the district court.                     18 U.S.C.

§ 4247(c).      Section 4247 does not provide for the withdrawal of

examiners or their reports.        With the above statutes in mind, we

conclude that the district court did not abuse its discretion in

denying Barrett’s motion to withdraw an examiner’s report.                       See

United    States   v.   Basham,   561    F.3d    302,   325    (4th    Cir.   2009)


     *
       The standing order has since been superseded by a revised
standing order.



                                         2
(reviewing      evidentiary     rulings     for        abuse   of    discretion).

Additionally, we conclude that the district court did not err in

finding that the then-applicable standing order did not directly

conflict   with    the    process   set    out    in    §§ 4247     and   4248   for

designating examiners.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument   because       the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                      3